                   Case 21-01077-LMI            Doc 1      Filed 03/04/21        Page 1 of 20




                               UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

 In re:
                                                                        CASE NO.: 19-25435-BKC-LMI
 AAA MACHINERY PARTS AND RENTALS, LLC                                   Chapter 7

          Debtor.
                                                               /

 JOEL L. TABAS, CHAPTER 7 TRUSTEE,

          Plaintiff,                                                    Adv. Case No.:
 v.

 UBEFUNDING LLC and ANGEL ROMER
 MORALES.

          Defendants.
                                                               /

                                                  COMPLAINT

          Plaintiff, Joel L. Tabas, as Chapter 7 trustee (the “Plaintiff” or “Trustee”) of the

 bankruptcy estate of AAA Machinery Parts and Rentals, LLC. through counsel, sues

 Defendants, UBEFunding LLC (“UBEF”) and Angel Romer Morales (“Morales”,

 collectively with UBEF shall be referred to as the “Defendants”), and alleges as follows:

                                       JURISDICTION AND VENUE

          1.       This is an adversary proceeding governed by Fed. R. Bankr. P. 7001, et

 seq., seeking avoidance of fraudulent transfers pursuant 11 U.S.C. § 548 and §§ 726.105

 and 726.106 of the Florida Statutes and the recovery of such avoided transfers pursuant

 to 11 U.S.C. §§ 544, 550 and 551 and §§ 726.108 and 726.109 of the Florida Statutes.

          2.       The Court has jurisdiction over this adversary proceeding pursuant to 28

 U.S.C. §§ 157(b) and 1334.




TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1         Filed 03/04/21     Page 2 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


          3.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (F) and (H).

          4.       Venue is proper in this district pursuant to 28 U.S.C. § 1409(a).

                                                 THE PARTIES

          5.       Plaintiff is the duly-appointed Chapter 7 Trustee of the debtor, AAA

 Machinery Parts and Rentals, LLC (the “Debtor”) and brings this action solely in his

 capacity as Trustee.

          6.       Plaintiff’s principal place of business is in Miami-Dade County, Florida.

          7.       UBEF, is a Florida Limited Liability Company with its principal place of

 business in Miami-Dade County, Florida.

          8.       Morales is an individual residing in Volusia County, Florida with sufficient

 contacts in Miami-Dade County, Florida and is sui juris.

          9.       At all times material hereto, Morales was the Vice-President of the Debtor

 and is therefore an insider as that term is defined in 11 U.S.C. §§ 101(31)(B)(ii) and

 101(31)(B)(iii).

                                        FACTUAL BACKGROUND

 A.       Bankruptcy Case

          10.      On November 15, 2019 (the “Petition Date”), the Debtor filed a voluntary

 petition for relief under chapter 7 of the Bankruptcy Code. Shortly thereafter, Plaintiff was

 appointed Chapter 7 Trustee of the Debtor’s bankruptcy estate.

          11.      The § 341 Meeting of Creditors was held and concluded on December 11,

 2019.




                                                          2

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1         Filed 03/04/21     Page 3 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


 B.       The Initial Transfer of Real Property

          12.      The Debtor owned the real property located at 493 NW 98th Ct. Unit 493,

 Miami, FL 33172 with the following legal description:

                   Unit 493, Building 46, East Wind Lake Village Condominium, a
                   Condominium, all as set forth in the Declaration of Condominium and
                   the Exhibits attached thereto and forming a part thereof, as recorded
                   in Official Records Book 9546, Page 500, and all amendments
                   thereto, of the Public Records of Miami-Dade County, Florida. The
                   above description includes, but is not limited to, all appurtenances to
                   the condominium unit above described, including the undivided
                   interest in the common elements of said condominium.

                   Parcel Identification Number: 30-4005-014-1350

 (the “Real Property”)

          13.      On December 21, 2018, the Debtor executed a Warranty Deed, recorded in

 the Public Records of Miami Dade County, Florida on January 28, 2019, transferring the

 Real Property to UBEF (the “Initial Transfer”). A true and correct copy of the Warranty

 Deed is attached hereto as Exhibit “A.”

 C.       The Subsequent Transfer of Real Property

          14.      The same day the Warranty Deed was executed, UBEF executed a Quit

 Claim Deed, recorded in the Public Records of Miami Dade County, Florida on December

 28, 2020, transferring the Real Property to Morales (the “Subsequent Transfer”). A true

 and correct copy of the Quit claim Deed is attached hereto as Exhibit “B.”

          15.      Upon information and belief, UBEF acted as a strawman to conceal the true

 nature of the intended transfer of Real Property: the transfer of the Debtor’s interest in the

 Real Property to an officer of the Debtor, Morales, for no consideration.



                                                          3

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1         Filed 03/04/21     Page 4 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


          16.      The Debtor did not receive value for the Initial Transfer or the Subsequent

 Transfer (collectively, the “Transfers”).

                                      COUNT I
                           AVOIDANCE AND RECOVERY OF THE
                      TRANSFER PURSUANT TO 11 U.S.C. §§ 548(a)(1)(A)

          17.      Plaintiff incorporates and realleges paragraphs 1 through 16 of this

 Complaint as though fully set forth herein.

          18.      Pursuant to 11 U.S.C. § 548(a)(1)(A), a Chapter 7 trustee may avoid any

 transfer of an interest of the debtor in property, or any obligation incurred by the debtor,

 that was made or incurred on or within two years before the date of the filing of the petition,

 if the debtor voluntarily or involuntarily - made such transfer or incurred such obligation

 with actual intent to hinder, delay or defraud any entity to which the debtor was or became,

 on or after the date that such transfer was made or such obligation was incurred, indebted.

          19.      At or near the time of the Initial Transfer: (i) the Debtor was insolvent or

 became insolvent shortly thereafter; (ii) the Debtor did not receive reasonably equivalent

 value in exchange for making the Initial Transfer; and (iii) the Initial Transfer took place

 around the time the Debtor was the defendant, in three separate state court actions

 initiated in Miami-Dade County.

          20.      The Initial Transfer constitutes a transfer of interest in property of the Debtor

 to UBEF within two years of the Petition Date.

          21.      The Debtor did not receive reasonably equivalent value in exchange for

 making the Initial Transfer.

          22.      The Debtor made the Initial Transfer with the actual intent to hinder, delay

 or defraud its creditors.
                                                          4

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1         Filed 03/04/21     Page 5 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


          23.      As a result of the above, the Trustee can avoid the Initial Transfer pursuant

 to Section 548(a)(1)(A) of the Bankruptcy Code and recover the value thereof for the

 benefit of the estate pursuant to Section 550 of the Bankruptcy Code.

          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                a. Determining that the Initial Transfer delivered to UBEFunding LLC, as set
                   forth above, is a fraudulent transfer and is therefore avoided pursuant to §
                   548(a)(1)(A) of the Bankruptcy Code;

                b. Determining that UBEFunding LLC is the initial transferee and/or the entity
                   for whose benefit the Initial Transfer was made;

                c. Awarding costs of suit; and

                d. Granting such other and further relief as this Court deems just and proper.

                                           COUNT II
                   RECOVERY OF FRAUDULENT TRANSFERS PURSUANT
                    TO 11 U.S.C. § 550(a)(1) OF THE BANKRUPTCY CODE

          24.      Plaintiff incorporates and realleges paragraphs 1 through 16 and 18 through

 23 of this Complaint as though fully set forth herein.

          25.      Pursuant to 11 U.S.C. § 550, in a fraudulent transfer action commenced

 under Section 548 of the Bankruptcy Code, the trustee may recover, for the benefit of the

 estate, the property transferred, or if the court so orders, the value of such property, from

 - (1) the initial transferee of such transfer or the entity for whose benefit such transfer was

 made; or (2) any immediate or mediate transferee of such initial transferee.

          26.      UBEF was the initial transferee of the Initial Transfer and/or the entity for

 whose benefit the Initial Transfer was made.

                                                          5

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1         Filed 03/04/21     Page 6 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


          27.      As a result of the Initial Transfer, UBEF received the Real Property.

          28.      The Initial Transfer is avoidable by the Plaintiff pursuant to Section 548 of

 the Bankruptcy Code, and as a result, the Initial Transfer, is recoverable by Plaintiff

 pursuant to Section 550 of the Bankruptcy Code.

          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                a. Declaring UBEFunding LLC the initial transferee of the Initial Transfer;

                b. warding damages in the total amount of the Initial Transfer, plus pre-
                   judgment interest, in favor of Plaintiff and directing UBEFunding LLC to turn
                   over the Initial Transfer pursuant to 11 U.S.C. § 550 of the Bankruptcy
                   Code;

                c. Awarding costs of suit; and

                d. Granting such other and further relief as this Court deems just and proper.

                                      COUNT III
                           AVOIDANCE AND RECOVERY OF THE
                      TRANSFER PURSUANT TO 11 U.S.C. §§ 548(a)(1)(B)

          29.      Plaintiff incorporates and realleges paragraphs 1 through 16 of this

 Complaint as though fully set forth herein.

          30.      Pursuant to 11 U.S.C. § 548(a)(1)(B), a Chapter 7 trustee may avoid any

 transfer of an interest of the debtor in property, or any obligation incurred by the debtor,

 that was made or incurred on or within two years before the date of the filing of the petition,

 if the debtor voluntarily or involuntarily - (i) received less than reasonably equivalent value

 in exchange for such transfer or obligation; and (ii)(I) was insolvent on the date that such

 transfer was made or such obligation was incurred, or became insolvent as a result of

                                                          6

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1         Filed 03/04/21     Page 7 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


 such transfer or obligation; (II) was engaged in business or a transaction, or was about to

 engage in business or a transaction, for which any property remaining with the debtor

 was an unreasonably small capital; (III) intended to incur, or believed that the debtor

 would incur, debts that would be beyond the debtor’s ability to pay as such debts matured;

 or (IV) made such transfer to or for the benefit of an insider, or incurred such obligation

 to or for the benefit of an insider, under an employment contract and not in the ordinary

 course of business.

          31.      The Initial Transfer constitutes a transfer of interest in property of the Debtor

 to UBEF within two years of the Petition Date.

          32.      The Debtor did not receive reasonably equivalent value in exchange for

 making the Initial Transfer.

          33.      At the time that the Debtor made the Initial Transfer:

                a. The Debtor was insolvent or became insolvent shortly thereafter

                b. The Debtor was engaged in business or a transaction, or was about to
                   engage in business or a transaction, for which any property remaining with
                   capital was an unreasonably small capital; or

                c. The Debtor intended to incur, or believed that it would incur, debts that
                   would be beyond The Debtor’s ability to pay as such debts matured.

          34.      As a result of the above, the Trustee can avoid the Initial Transfer to UBEF

 pursuant to Section 548(a)(1)(B) of the Bankruptcy Code.

          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:



                                                          7

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1         Filed 03/04/21     Page 8 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


                   a. Determining that the Initial Transfer delivered to UBEFunding LLC, as
                      set forth above, is a fraudulent transfer and is therefore avoided
                      pursuant to § 548(a)(1)(B) of the Bankruptcy Code;

                   b. Determining that UBEFunding LLC is the initial transferee and/or the
                      entity for whose benefit the Initial Transfer was made;

                   c. Awarding costs of suit; and

                   d. Granting such other and further relief as this Court deems just and
                      proper.


                                          COUNT IV
                   RECOVERY OF FRAUDULENT TRANSFERS PURSUANT
                    TO 11 U.S.C. § 550(a)(1) OF THE BANKRUPTCY CODE

          35.      Plaintiff incorporates and realleges paragraphs 1 through 16 and 30 through

 34 of this Complaint as though fully set forth herein.

          36.      Pursuant to 11 U.S.C. § 550, in a fraudulent transfer action commenced

 under Section 548 of the Bankruptcy Code, the trustee may recover, for the benefit of the

 estate, the property transferred, or if the court so orders, the value of such property, from

 – (1) the initial transferee of such transfer or the entity for whose benefit such transfer

 was made; or (2) any immediate or mediate transferee of such initial transferee.

          37.      UBEF was the initial transferee of the Initial Transfer and/or the entity for

 whose benefit the Initial Transfer was made.

          38.      The Initial Transfer is avoidable by the Plaintiff pursuant to Section 548 of

 the Bankruptcy Code and, as a result, the Initial Transfer is recoverable by the Plaintiff

 pursuant to 11 U.S.C. § 550 of the Bankruptcy Code.




                                                          8

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1         Filed 03/04/21     Page 9 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                   a. Declaring UBEFunding LLC the initial transferee of the Initial Transfer;

                   b. Awarding damages in the total amount of the Initial Transfer, plus pre-
                      judgment interest, in favor of Plaintiff and directing UBEFunding LLC to
                      turn over the Initial Transfer pursuant to 11 U.S.C. § 550 of the
                      Bankruptcy Code;

                   c. Awarding costs of suit; and

                   d. Granting such other and further relief as this Court deems just and
                      proper.

                                           COUNT V
                   AVOIDANCE OF FRAUDULENT TRANSFER PURSUANT
                   TO 11 U.S.C. § 544(b)(1) AND FLA. STAT. § 726.105(1)(a)

          39.      Plaintiff realleges paragraphs 1 through 16 of this Complaint as though fully

 set forth herein.

          40.      Within the four (4) year period immediately preceding the Petition Date, the

 Debtor made the Initial Transfer directly to UBEF.

          41.      The Initial Transfer constitutes a transfer of an interest of the Debtor’s, and

 now, Plaintiff’s property.

          42.      The Debtor made the Initial Transfer to UBEF with the intent to hinder,

 delay, or defraud a creditor of the Debtor whose claim arose prior to the dates of the Initial

 Transfer.

          43.      The Debtor had at least one creditor who could have avoided the Initial

 Transfer on the Petition Date.


                                                          9

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1      Filed 03/04/21       Page 10 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                a. declaring the Initial Transfer a fraudulent transfer pursuant to §
                   726.105(1)(a) of the Florida Statutes;

                b. ordering that the Initial Transfer be avoided pursuant to § 726.105(1)(a) of
                   the Florida Statutes;

                c. awarding costs of suit; and

                d. granting such other and further relief as this Court deems just and proper.

                                         COUNT VI
                        RECOVERY OF TRANSFER PURSUANT TO
                  FLA. STAT. §§ 726.108 AND 726.109 AND 11 U.S.C. §§ 550

          44.      The Plaintiff realleges each and every allegation contained in Paragraphs 1

 through 16 and 40 through 43 of this Complaint as though fully set forth herein.

          45.      UBEF was the initial transferee of the Initial Transfer and/or the entity for

 whose benefit the Initial Transfer was made.

          46.      The Initial Transfer is avoidable by the Plaintiff pursuant to Section

 726.105(1)(a), and as a result, the Initial Transfer, is recoverable by Plaintiff pursuant to

 Sections 726.108 and 726.109 of the Florida Statutes and Sections 544 and 550 of the

 Bankruptcy Code.

          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                a. Declaring UBEFunding LLC the initial transferee of the Initial Transfer;


                                                         10

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1      Filed 03/04/21       Page 11 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


                b. awarding damages in the total amount of the Initial Transfer, plus pre-
                   judgment interest, in favor of Plaintiff and directing UBEFunding LLC to turn
                   over the Initial Transfer pursuant to Sections 726.108 and 726.109 of the
                   Florida Statutes and Sections 544 and 550 of the Bankruptcy Code;

                c. awarding costs of suit; and

                d. granting such other and further relief as this Court deems just and proper.

                                          COUNT VII
                    AVOIDANCE OF FRAUDULENT TRANSFER PURSUANT
                    TO 11 U.S.C. § 544(b)(1) AND FLA. STAT. 726.105(1)(b)

          47.      Plaintiff realleges paragraphs 1 through 16 of this Complaint as though fully

 set forth herein.

          48.      Within the four (4) year period immediately preceding the Petition Date, the

 Debtor made the Initial Transfer directly to UBEF.

          49.      The Initial Transfer constituted a transfer of an interest of the Debtor’s, and

 now, Plaintiff’s property.

          50.      The Debtor did not receive reasonably equivalent value in exchange for the

 Initial Transfer.

          51.      The Initial Transfer was made to UBEF: (1) when the Debtor was insolvent;

 (2) when the Debtor was engaged in business or a transaction, or was about to engage

 in business or a transaction, for which any property remaining with the Debtor was

 unreasonably small capital; or (3) when the Debtor intended to incur or, believed that it

 would incur, debts that would be beyond the Debtor’s ability to pay as such debts matured.

          52.      The Debtor had at least one creditor who could have avoided the Initial

 Transfer on the Petition Date.



                                                         11

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1      Filed 03/04/21       Page 12 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                a. declaring the Initial Transfer a fraudulent transfer pursuant to §
                   726.105(1)(b) of the Florida Statutes;

                b. ordering that the Initial Transfer be avoided pursuant to § 726.105(1)(b) of
                   the Florida Statutes;

                c. awarding costs of suit; and

                d. granting such other and further relief as this Court deems just and proper.

                                        COUNT VIII
                        RECOVERY OF TRANSFER PURSUANT TO
                  FLA. STAT. §§ 726.108 AND 726.109 AND 11 U.S.C. §§ 550

          53.      The Plaintiff realleges each and every allegation contained in Paragraphs 1

 through 16 and 48 through 52 of this Complaint as though fully set forth herein.

          54.      UBEF was the initial transferee of the Initial Transfer.

          55.      The Initial Transfer is avoidable by the Plaintiff pursuant to Section

 726.105(1)(b), and as a result, the Initial Transfer is recoverable by Plaintiff pursuant to

 Sections 726.108 and 726.109 of the Florida Statutes and Sections 544 and 550 of the

 Bankruptcy Code.

          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                  a.       declaring UBEFunding LLC the initial transferees of the Initial
                           Transfer;

                   b.      awarding damages in the total amount of the Initial Transfer, plus pre-
                           judgment interest, in favor of Plaintiff and directing UBEFunding LLC
                                                         12

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1      Filed 03/04/21       Page 13 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


                           to turn over the Initial Transfer pursuant to Sections 726.108 and
                           726.109 of the Florida Statutes and Sections 544 and 550 of the
                           Bankruptcy Code;

                   c.      awarding costs of suit; and

                  d.       granting such other and further relief as this Court deems just and
                           proper.

                                         COUNT IX
                    AVOIDANCE OF FRAUDULENT TRANSFER PURSUANT
                     TO 11 U.S.C. § 544(b)(1) AND FLA. STAT. 726.106(1)

          56.      Plaintiff realleges paragraphs 1 through 16 of this Complaint as though fully

 set forth herein.

          57.      Within the four (4) year period immediately preceding the Petition Date, the

 Debtor made the Initial Transfer to UBEF.

          58.      The Initial Transfer constitutes a transfer of an interest of the Debtor’s, and

 now, Plaintiff’s property.

          59.      The Debtor did not receive reasonably equivalent value in exchange for the

 Initial Transfer.

          60.      The Debtor was insolvent at the time of the Initial Transfer or became

 insolvent as a result of the Initial Transfer.

          61.      The Debtor had at least one creditor who could have avoided the Initial

 Transfer on the Petition Date.

          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                a. declaring the Initial Transfer a fraudulent transfer pursuant to § 726.106(1)
                   of the Florida Statutes;
                                                         13

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                   Case 21-01077-LMI            Doc 1      Filed 03/04/21       Page 14 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________




                b. ordering that the Initial Transfer be avoided pursuant to § 726.106(1) of the
                   Florida Statutes;

                c. awarding costs of suit; and

                d. granting such other and further relief as this Court deems just and proper.

                                         COUNT X
                        RECOVERY OF TRANSFER PURSUANT TO
                  FLA. STAT. §§ 726.108 AND 726.109 AND 11 U.S.C. §§ 550

          62.      The Plaintiff realleges each and every allegation contained in Paragraphs 1

 through 16 and 57 through 61 of this Complaint as though fully set forth herein.

          63.      UBEF was the initial transferee of the Initial Transfer.

          64.      The Initial Transfer is avoidable by the Plaintiff pursuant to Section

 726.106(1) and as a result, the Initial Transfer is recoverable by Plaintiff pursuant to

 Sections 726.108 and 726.109 of the Florida Statutes and Sections 544 and 550 of the

 Bankruptcy Code.

          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, UBEFunding LLC, as follows:

                a. declaring the UBEFunding LLC the initial transferees of the Initial Transfer;

                b. awarding damages in the total amount of the Initial Transfer, plus pre-
                   judgment interest, in favor of Plaintiff and directing UBEFunding LLC to turn
                   over the Initial Transfer pursuant to Sections 726.108 and 726.109 of the
                   Florida Statutes and Sections 544 and 550 of the Bankruptcy Code;

                c. awarding costs of suit; and

                d. granting such other and further relief as this Court deems just and proper.



                                                         14

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                  Case 21-01077-LMI             Doc 1      Filed 03/04/21       Page 15 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________




                                      COUNT XI
               RECOVERY OF SUBSEQUENT TRANSFER PURSUANT TO
            FLA. STAT. §§ 726.108 AND 726.109 AND 11 U.S.C. §§ 550 AND 551

          65.      The Plaintiff realleges each and every allegation contained in Paragraphs 1

 through 16, 18 through 23, 30 through 34, 40 through 43, 48 through 52, and 57 through

 61 of this Complaint as though fully set forth herein.

          66.      The Initial Transfer is avoidable by the Plaintiff pursuant to 11 U.S.C. §§

 544 and 548 of the Bankruptcy Code and §§ 726.105 and 726.106 of the Florida Statutes.

          67.      As a result of the Transfers, Morales received the Real Property.

          68.      Pursuant to 11 U.S.C. § 550, in a fraudulent transfer action commenced

 under Section 548 of the Bankruptcy Code, the trustee may recover, for the benefit of the

 estate, the property transferred, or if the court so orders, the value of such property, from

 - (1) the initial transferee of such transfer or the entity for whose benefit such transfer was

 made; or (2) any immediate or mediate transferee of such initial transferee.

          69.      Morales was the subsequent transferee of the Transfers. Morales lacked

 good faith, and is liable for the Subsequent Transfer under §§ 550 and 551 of the

 Bankruptcy Code and under §§ 726.108 and 726.109 of the Florida Statutes.

          WHEREFORE, Plaintiff, Joel L. Tabas, as Chapter 7 Trustee of the bankruptcy

 estate of AAA Machinery Parts and Rentals, LLC respectfully requests this Court enter

 judgment on his behalf and against Defendant, Angel Romer Morales, as follows:

                a. declaring Angel Romer Morales the subsequent transferee of the Transfers;

                b. awarding damages in the total amount of the Subsequent Transfer, plus
                   pre-judgment interest, in favor of Plaintiff and directing Angel Romer
                   Morales to turn over the Subsequent Transfer pursuant to §§ 550 and 551
                   of the Bankruptcy Code and under §§ 726.108 and 726.109 of the Florida
                                                         15

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
                  Case 21-01077-LMI             Doc 1      Filed 03/04/21       Page 16 of 20
                                                                                  Case No.: 19-25435-BKC-LMI
                                                                                 Adv. Case No.: _____________


                   Statutes;

              c. awarding costs of suit; and

              d. granting such other and further relief as this Court deems just and proper.


 Dated this 4th day of March, 2021.

                                                      Respectfully submitted,


                                                      /s/ Jessika A. Graham
                                                      Joel L. Tabas
                                                      Florida Bar No. 516902
                                                      Jessika A. Graham
                                                      Florida Bar No. 72452
                                                      Tabas & Soloff, P.A.
                                                      Attorneys for Plaintiff, Joel L. Tabas
                                                      Ingraham Building
                                                      25 SE Second Avenue – Suite 248
                                                      Miami, Florida 33131
                                                      Telephone: (305) 375-8171
                                                      Facsimile: (305) 381-7708
                                                      jtabas@tabassoloff.com
                                                      jgraham@tabassoloff.com




                                                         16

TABAS & SOLOFF, P.A. · INGRAHAM BUILDING, 25 SOUTHEAST SECOND AVENUE, SUITE 248, MIAMI, FLORIDA 33131 ∙ (305) 375-8171
Case 21-01077-LMI   Doc 1   Filed 03/04/21   Page 17 of 20




              EXHIBIT "A"
Case 21-01077-LMI   Doc 1   Filed 03/04/21   Page 18 of 20
Case 21-01077-LMI   Doc 1   Filed 03/04/21   Page 19 of 20




              EXHIBIT "B"
Case 21-01077-LMI   Doc 1   Filed 03/04/21   Page 20 of 20
